UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-6788



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


JOVAN POWELL,

                                              Defendant - Appellant.


Appeal from the United States District Court for the District of
Maryland, at Baltimore. Catherine C. Blake, District Judge. (CR-
97-365; CA-04-2530-CCB)


Submitted:   November 22, 2005            Decided:   December 5, 2005


Before MOTZ, TRAXLER, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Jovan Powell, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

               Jovan Powell seeks to appeal the district court’s order

denying his motion filed under 28 U.S.C. § 2255 (2000).                   The order

is not appealable unless a circuit justice or judge issues a

certificate of appealability.           28 U.S.C. §2253(c)(1) (2000).              A

certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.”                      28 U.S.C. §

2253(c)(2)       (2000).       A   prisoner    satisfies     this      standard    by

demonstrating       that   reasonable     jurists       would    find     that    his

constitutional      claims     are   debatable    and     that   any    dispositive

procedural rulings by the district court are also debatable or

wrong.    See Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683-84 (4th Cir. 2001).           We have independently reviewed the

record and conclude that Powell has not made the requisite showing.

               Accordingly, we deny a certificate of appealability and

dismiss the appeal.           We dispense with oral argument because the

facts    and    legal   contentions    are     adequately    presented      in    the

materials      before   the    court   and     argument    would    not    aid    the

decisional process.

                                                                          DISMISSED




                                       - 2 -